Citation Nr: 0944754	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service; his current 
hearing loss disability is related to service.

2.  Tinnitus was not manifest during service; associated 
pathology was not identified until after 1954.  Tinnitus is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran's 
service treatment records were unavailable and may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

The Veteran contends that he is entitled to service-
connection for bilateral hearing loss and tinnitus because he 
was exposed to loud noise from weaponry or from when he 
guarded the engine rooms of ships in service.  

In support of his claim, the Veteran submitted a statement 
from a fellow serviceman establishing that the on-ship guard 
duty stations near the engine rooms were very loud.  Also, 
his DD Form 214 reflected that his Military Occupation 
Specialty (MOS) was a military policeman, that he was 
qualified as an expert rifleman, and that he completed gunner 
training. 

In light of the heightened duty to apply the benefit-of-the-
doubt doctrine, as well as the fact that the Veteran's 
statements of in-service exposure to noise are consistent 
with other evidence of record, noise exposure is conceded.  

	Bilateral Hearing Loss

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

As an August 2008 audiogram demonstrated auditory thresholds 
at or above 40 for all five relevant frequencies, 
bilaterally, the record establishes that the Veteran has a 
current hearing loss disability as defined by 38 C.F.R. § 
3.385.  

Further, the Board finds that the competent evidence 
associates the Veteran's current hearing loss disability with 
active service.  Specifically, in an August 2008 VA 
examination, the VA examiner conducted an audiogram and 
diagnosed moderate to profound sloping sensorineural hearing 
loss of the right ear and severe to profound sensorineural 
hearing loss of the left ear.  

Importantly, after a review of the entire claims file and 
interviewing the Veteran, the VA examiner determined that 
acoustic trauma in service "more likely than not contributed 
to [his] hearing impairment in both ears."  In concluding 
that his hearing loss was related to service, the examiner 
cited medical literature stating that exposure to noises, 
such as gunfire and machinery, can damage the inner ear.

	The Board further finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted an 
audiological examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  
	
	In this regard, although the evidence of record establishes 
an extensive history of occupational noise exposure as a 
heavy machine operator, the VA examiner discussed this fact 
when relating his history of occupational noise exposure; 
thus, the Board finds that he considered both occupational 
and military noise exposure prior to concluding that his 
hearing loss was likely related to service.  
	
	Moreover, there is no contradicting medical opinion of record 
regarding the etiology of his hearing loss.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the 
evidence is not unequivocal, it has nonetheless places the 
record in relative equipoise.  

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
bilateral hearing loss.  Therefore, the appeal is granted. 
	
	Tinnitus
	
	With regard to the Veteran's claim for entitlement to service 
connection for tinnitus, post-service evidence does not 
reflect recorded complaints of tinnitus or related 
symptomatology for many years after service discharge.  Here, 
the first recorded symptomatology related to hearing loss was 
in January 1994, when he complained of "what sounds like 
water running in his ear."  
	
	Moreover, in the August 2004 VA examination, the Veteran 
reported a history of tinnitus that began "in his 30s or 
40s," which would place the onset of the disorder between 
1954 and 1973, at least 10 years after discharge.  
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case, the 
evidence does not demonstrate, nor does the Veteran assert, 
continuity of symptoms of tinnitus since service.  Instead, 
he asserts that his symptoms began as early as 1954.   
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's tinnitus to active duty, despite his contentions to 
the contrary.    

Significantly, in the August 2004 VA audiology examination, 
the examiner considered the Veteran's reported history of 
exposure noise in service and expressly opined that "his 
tinnitus [was] not as likely as not related to acoustic 
trauma in military service."  In determining that his 
tinnitus was unrelated to service, the examiner emphasized 
the fact that tinnitus had its onset after service.

	As stated above, the Board finds that the examination was 
adequate for evaluation purposes and, given the absence of 
any other conflicting medical evidence, finds the opinion to 
be of great probative value.

	The Board has also considered the Veteran's statements 
alleging a causal connection between his exposure to noise in 
service and his current complaints of tinnitus.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms of 
tinnitus because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, he is not competent to offer an opinion regarding 
the cause of his disorder.  While not disputing the sincerity 
of his belief, the Board finds that he has not been shown to 
possess the requisite medical training and expertise to offer 
an opinion on the etiology of his diagnosed tinnitus.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
tinnitus, the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claim for bilateral hearing 
loss, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With regard to the Veteran's claim for tinnitus, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in May 2004 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008 and 
April 2009, the RO also provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and the Veteran submitted statements on his behalf.  

Additionally, a specific VA audiology examination and medical 
opinion pertinent to the issue on appeal was obtained in 
August 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to his claim for service connection for 
tinnitus.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


